DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application, a Preliminary Amendment, and an Information Disclosure Statement filed on February 9, 2021, and an oral election in response to the restriction requirement made on July 12, 2022.  This action is made non-final.
2.	Claims 1-20 are pending in the case, but Claims 8-15 are withdrawn from consideration; Claims 1-7 and 16-20 remain under consideration, and out of those claims, Claims 1 and 16 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
4.	During a telephone conversation with Applicant’s representative, Kirk A. Sigmon (Reg. No. 76,326), on July 12, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 16-20, drawn to a method and a non-transitory computer-readable media, and directed towards determining a layout preference for an application based on an intended use in order to protect display of sensitive information, classified in G06F 40/103.
II. Claims 8-15, drawn to a method for determining whether a geographic location of the client device is trusted, and displaying an application according to layout preferences specifying a display relationship between the applications, classified in H04L 67/52.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because independent Claims 1 and 16 do not require “determining, based on a geographic location of the client device being trusted or untrusted, layout preferences for a plurality of applications, wherein at least one of the layout preference indicates a display relationship between at least two applications of the plurality,” as indicated in independent Claim 8; furthermore, independent Claim 8 does not require “determining an intended use of the application based on an inclusion of sensitive information within content for display by the application” or “obscure the one or more portions of the sensitive information based on the determined layout preference” as indicated in independent Claim 1 (and similarly, independent Claim 16).  
Since each group recites distinct features not recited in the other group, the combination and the subcombination have separate utilities – Group I is directed towards protection of sensitive information to be displayed, which is a separate utility from determining a geographic location and displaying an application according to a display relationship specified in a layout preference (Group II).  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Independent Claim 1 (and similarly, independent Claim 16) recites “determining an intended use of the application based on an inclusion of sensitive information within content for display by the application” but the instant Specification does not provide any description as to what comprises the sensitive information or how the intended use is actually determined.  Paragraph 0076 is the only discussion of this feature and it merely states that “sensitive financial information should be obscured” but there is no discussion as to how this determination is made or how the intended use is determined from a presence of sensitive information (and how much sensitive information needs to be present in order to determine a particular intended use).  Paragraph 0073 suggests that in certain situations currency values should be obscured, but a skilled artisan would not be able to determine whether the “intended use” of an application would be determined from a single occurrence of a currency value in an application, or if some threshold would have to be met before such determination was made.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guedalia et al. (hereinafter Guedalia), US 2014/0082745 A1, published on March 20, 2014.
With respect to independent Claim 1, Guedalia teaches a method comprising: 
receiving, by a server and from a client device, a request to execute an application hosted by the server (see Fig. 1, ¶¶ 0023, 0025-26).
determining an intended use of the application based on an inclusion of sensitive information within content for display by the application (see ¶ 0033, showing determining a sensitivity level for a content of an application – Guedalia illustrates that if a content includes a confidentiality notice, a social security number, a credit card number, or any other recognizable private information, a higher sensitivity level can be assigned; ¶ 0039, showing that sensitivity level may be determined based on a set of rules).
determining, based on the intended use, a layout preference for the application, wherein the layout preference for the application indicates that one or more portions of the sensitive information should be obscured (see ¶¶ 0020, 0046-48, showing that there are multiple sessions corresponding to different sensitivity levels, and that based on the determined sensitivity level a matching session is used; see also ¶¶ 0029, 0031, showing that sensitivity of the content can be rated and a matching session can be used).
causing, by the server, display via one or more displays in communication with the client device of an instance of the application in a window to obscure the one or more portions of the sensitive information based on the determined layout preference (see ¶ 0047, showing that based on the matching session, the sensitive content can be displayed in various ways, such as by reducing the font size, changing the background color, blocking the display of content, etc.).

It is noted that Guedalia does not appear to use the term “intended use” (but see § 112(a) rejection, above).  However, a skilled artisan would understand that Guedalia teaches different levels of sensitivity and in turn provides matching sessions/layout preferences (see ¶¶ 0029, 0031, 0033, 0047), which would appear to suggest different intended uses/scenarios as recited in the claim.  It is further noted that Guedalia suggests that one session can be established for sensitive content and another session for non-sensitive content (see ¶ 0029), thus suggesting that inclusion of any sensitive information could result in sensitive content session.


With respect to dependent Claim 2, Guedalia teaches the method of claim 1, as discussed above, and further teaches receiving an indication of a location of the client device, wherein determining the layout preference for the application is further based on the location (see ¶¶ 0036-37).

With respect to Claims 16 and 17, these claims are directed to a non-transitory computer-readable media comprising steps and/or features similar to those recited in Claims 1 and 2, respectively, and are thus rejected under a similar rationale as those claims, above.


8.	Claims 3 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guedalia in view of AbiEzzi et al. (hereinafter AbiEzzi), US 2017/0374130 A1, published on December 28, 2017.
With respect to dependent Claim 3, Guedalia teaches the method of claim 1, as discussed above, and while Guedalia does not appear to explicitly teach receiving an indication of a device type of the client device, wherein determining the layout preference for the application is further based on the device type, a skilled artisan would understand that other considerations could be taken into account in order to determine the most suitable layout preference (see ¶¶ 0033-37), as illustrated by the teachings of AbiEzzi.
AbiEzzi is directed towards changing virtual machine user interfaces (see AbiEzzi, Abstract).  AbiEzzi teaches a server receiving a request for a session with an application A and displaying a user interface for application A on the first client device (see AbiEzzi, Fig. 2, ¶¶ 0047-50).  AbiEzzi further suggests that a layout may be changed according to the change in physical location of the client device (see AbiEzzi, ¶¶ 0064-65).  AbiEzzi also teaches determining the device type and dynamically adjusting the presentation based on this determination (see AbiEzzi, ¶¶ 0010, 0027, 0032).  Accordingly, a skilled artisan would understand that there is nothing in Guedalia preventing further adjustment of the layout preferences to better correspond with the device on which the application is being displayed, as suggested by AbiEzzi; a skilled artisan would understand that such adjustment would be implemented in order to ensure that the displayed application is rendered appropriately on a given display (see AbiEzzi, ¶ 0010).


With respect to Claim 18, Claim 18 is directed to the non-transitory computer-readable media comprising steps and/or features similar to those recited in Claim 3, and is thus rejected under a similar rationale as Claim 3, above.


9.	Claims 4-7, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guedalia in view of Helter, US 9,081,746 B1, issued on July 14, 2015.
With respect to dependent Claim 4, Guedalia teaches the method of claim 1, as discussed above, and while Guedalia does not appear to explicitly illustrate wherein the layout preference for the application further comprises an indication of a preferred location of the window, and wherein the window is displayed on a portion of the one or more displays corresponding to the preferred location, a skilled artisan would understand that other considerations can be taken into the account in order to select an appropriate layout preference, as illustrated by the teachings of Helter.
Helter is directed towards client configuration management in remote computing (see Helter, col. 1, lines 7-9).  Helter recognizes that user profiles and device profiles are well-known in the art but recognizes the problem of accessing a remote application from different client devices (see Helter, col. 1, lines 11-28).  Helter teaches retaining the display layout when the user accesses a hosted desktop from a first client device (see Helter, col. 4, lines 7-11), and further teaches that the same user can access the hosted desktop from a different client device and that a corresponding layout will be presented, including a previously used/retained layout for that or another device (see Helter, col. 4, lines 11-22).  Helter also suggests that user-defined preferences comprise layout information which corresponds to the position and size of one or more windows corresponding to one or more applications executed on the hosted desktop (see Helter, col. 3, line 55 – col. 4, line 11).  Accordingly, a skilled artisan would understand that a layout preference could further be based on the stored interface properties corresponding to users and client devices, as suggested by Helter, in order to expedite switching between different client devices accessing the same remote application (see Helter, col. 1, lines 19-28).


With respect to dependent Claim 5, Guedalia teaches the method of claim 1, as discussed above, and while Guedalia does not appear to explicitly illustrate wherein the application is associated with a collection of applications, and wherein the layout preference for the application is based on the collection of applications, as discussed above with respect to Claim 4, there is nothing in Guedalia that would prevent other considerations to be taken into account in order to determine an appropriate layout, and a skilled artisan would understand that teachings of Helter, under the same rationale as indicated above, could be relied upon for a suggestion of this limitation (see Helter, col. 3, line 55 – col. 4, line 11, showing that multiple application windows can be displayed in a desired configuration).  

With respect to dependent Claim 6, Guedalia teaches the method of claim 1, as discussed above, and while Guedalia does not appear to explicitly suggest wherein determining the layout preference is further based on a count of the one or more displays, similarly to discussion of Claims 4 and 5, above, the teachings of Helter can be relied upon for a suggestion of this limitation (see Helter, claim 13, showing that a number of displays can be limited, thus suggesting that number of displays is considered with respect to user/client preferences).

With respect to dependent Claim 7, Guedalia teaches the method of claim 1, as discussed above, and while Guedalia does not appear to illustrate modifying, based on determining that a user of the application has changed a shape of the window, the layout preference, similarly to discussion of Claims 4 and 5, above, the teachings of Helter can be relied upon for a suggestion of this limitation (see Helter, col. 4, lines 7-22).

With respect to Claims 19 and 20, these claims are directed to the non-transitory computer-readable media comprising steps and/or features similar to those recited in Claims 4 and 5, respectively, and are thus rejected under a similar rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179